Citation Nr: 0841791	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-38 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hearing loss.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1982.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Denver, Colorado dated 
in January 2006.

The issue was remanded by the Board in May 2008 for further 
development.  The VA examination requested in the remand has 
been conducted and the veteran was subsequently issued a 
supplemental statement of the case in July 2008.  The case is 
now appropriately again before the Board.

The veteran submitted a written statement in July 2008 which 
indicated new claims concerning a back disability and 
diabetes mellitus.  These claims are referred back to the RO 
for their consideration.


FINDING OF FACT

For the entire period on appeal, the veteran's hearing has 
been no greater than Level III in the right ear and Level III 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85 through 4.87, 
Diagnostic Codes (DCs) 6100 through 6110 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, 
supra. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in October 2006 
and June 2008.  Any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied. 

The Board acknowledges that the VCAA letter sent to the 
veteran in August 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the October 2006 and June 2008 letters ask the 
veteran to provide evidence of the disability's impact on his 
employability and daily life and the November 2006 statement 
of the case included the appropriate DCs and Tables 
associated with a hearing loss disability rating.  Based on 
the evidence above, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, the veteran's 
September 2008 written statement recognized the use of a 
"hearing scale" in the VA rating process and he indicated 
the worsening of his hearing at the VA examinations 
conducted.  He therefore has demonstrated knowledge of the 
need for a showing of a specified level of worsening hearing 
in order to be granted a higher disability rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and he was afforded 
a VA examination to determine the severity of his disability.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85 through 4.87; DCs 6100 through 
6110.  The evaluation of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are done.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In addition, under 
exceptional patterns of hearing loss, specifically when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more, the Roman numeral designation for hearing impairment 
may be ascertained from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  In addition, where the examiner indicates that the 
use of speech discrimination testing is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., Table VIa may be used.  
38 C.F.R. § 4.85(c).  

During the period on appeal, the veteran's hearing was 
evaluated at a VA treatment session and a VA examination.  
The VA treatment session at which the veteran's hearing was 
evaluated was dated in June 2005.  At that time, the 
veteran's hearing was measured to show pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
100
105
LEFT
15
25
40
80
90

Speech audiometry to show speech recognition ability in 
percentages was not clearly demonstrated as conducted in the 
examination report; however, his speech recognition scores 
were noted to be excellent bilaterally.  The use of Table 
VIa, the table for which no speech recognition ability 
testing is necessary to use to determine the numeral of 
associated hearing ability for each ear, is not for 
application as (1) the puretone threshold at each of the four 
specified frequencies is not 55 decibels or more, (2) while 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
the puretone threshold at 2000 Hertz is not 70 decibels or 
more, and finally (3) the examiner did not indicate that the 
use of speech discrimination testing was not appropriate.  
Therefore, the data from this audiological testing is 
incomplete for rating purposes.

At the VA examination dated in June 2008, the veteran's 
hearing was measured to show pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
85
95
LEFT
15
30
55
100
95

The average decibel loss was 65 dB in the right ear and 70 dB 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent bilaterally.  The examiner 
indicated that the findings were "valid and reliable."

Based on these scores, the veteran's hearing can be 
determined by using Table VI.  Based on the above, the 
veteran's hearing is Level III bilaterally which results in a  
noncompensable rating.

Although the puretone thresholds alone suggest the veteran's 
hearing ability has declined, it has not reached a level of 
hearing that warrants a compensable rating and the veteran's 
claim must therefore be denied.

With regard to the claim for an increased rating, the Board 
has considered the veteran's statements regarding his 
service-connected disability on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While it can be argued and the 
veteran may claim that his disability interferes with his 
employability, the evidence of record simply does not support 
a conclusion that any such impairment is beyond that already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

A compensable disability rating for hearing loss is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


